Citation Nr: 1038822	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-08-855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative changes of the 
lumbar spine, on a direct basis.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 until January 
1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

In December 2009 the matter presently before the Board was 
remanded for additional development.  Such development has been 
accomplished.


FINDING OF FACT

Degenerative changes of the lumbar spine were not manifest during 
service or within one year of service of separation, and are not 
attributable to service.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
January 2010 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of a 
Supplemental Statement of the Case in August 2010.  The Veteran, 
has not indicated any prejudice caused by this timing error, and 
the Board finds no basis for finding prejudice against the 
Veteran's appeal of the issues adjudicated in this decision.  See 
Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  

Here, an August 2005 note associated with the Veteran's claims 
file indicates that his file had been "rebuilt."  In cases of 
rebuilt claims folders, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  The law does not, however, lower the legal 
standard for proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the Veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).

Further pursuant to VA's duty to assist, the Veteran was afforded 
a VA examination in September 2006, during which the examiner was 
provided the Veteran's claims file for review, took down the 
Veteran's history, and reached conclusions based on the 
examination that are consistent with the record.  Following 
additional development, an addendum to that examination was 
provided in February 2010.  Examination of the Veteran is found 
to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Active military, naval, or air service also includes any period 
of active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (2008).  That is to say, when a 
claim is based on a period of ACDUTRA, there must be evidence 
that the individual concerned became disabled during the period 
of ACDUTRA as a result of a disease or injury incurred or 
aggravated in the line of duty. 

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the Veteran's 
first year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact incurred during the Veteran's service, or by 
evidence that a presumption period applied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

The Board notes that in this case service connection for 
degenerative disc disease of the lumbar spine as secondary to a 
service-connected left knee disability was denied in December 
2009.  Accordingly, the issue on appeal is entitlement to service 
connection on a direct basis.

The Veteran claims to have injured his back during service.  
Specifically, in a letter of October 2007 he stated that he 
believed degenerative changes in his back began during his six 
years of active service with the Navy, or his five years of 
reservist duty.  As an initial matter, the Board notes that the 
Veteran has not alleged that the claimed disability was incurred 
in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

As stated above, the Veteran's claims file has been rebuilt, and 
as a result the Board recognizes that not all service treatment 
records may be present.  Nonetheless, the appellant has submitted 
in-service records showing that in February 1978 he complained of 
back pain.  X-ray imaging was performed, however only a muscle 
strain was identified.  In February 1979 the Veteran complained 
of a seven year history of back pain that had increased in the 
preceding two years.  There were no muscle spasms or edema, had 
the Veteran had full range of motion with negative straight leg 
raise.  The assessment was of an acute muscle strain.

In September 1999, the Veteran underwent an enlistment 
examination for the Army Reserves.  Mild dorsal kyphosis was 
identified, but the disorder was asymptomatic.  The Veteran also 
had mild lumbar lordosis.  In his own report of medical history, 
the Veteran denied recurrent back pain, arthritis, and bone or 
joint deformity.  On reservist examination in August 2002 the 
Veteran again denied recurrent back pain or other back injury.

On examination in March 2003, the Veteran endorsed recurrent back 
pain, which he said occurred "depending on how and what [he did] 
at work."  A physical examination revealed that his spine was 
normal. 

Based on the foregoing, service treatment records show two acute 
episodes of in-service muscle strain.  Records also show that the 
Veteran had no complaints of back problems in 2002, but that in 
1999 he had mild dorsal kyphosis and lumbar lordosis, and in 2003 
his spine was normal.  These findings do not preclude a grant of 
service connection.  Again, service connection may be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  Nevertheless, a review of the 
remaining evidence leads to the conclusion that degenerative disc 
disease of the lumbar spine was not incurred in service or during 
a period of ACDUTRA.

In July 2005, the Veteran gave a six month history of low back 
pain.  Magnetic resonance imaging (MRI) showed preserved lumbar 
lordosis, and no acute fractures or subluxations.  Mild disc 
desiccation was noted, but there was no loss of disc height.  
Mild to moderate diffuse disc bulging was seen at all levels from 
L3-4 to L5-S1, and the impression was of degenerative changes 
with evidence of severe neurologic compromise.  In December 2005 
the Veteran presented with a history of low back pain "ongoing 
for some time."

In April 2006 the Veteran was seen for a neurosurgery 
consultation and he reported a 20 year history of low back pain.  
The back hurt at all times, with occasional numbness down the 
legs.  Physical examination showed full motor strength, 2+ 
reflexes, and a normal sensory evaluation.

An MRI in May 2006 indicated moderate diffused disc degeneration, 
most prominent at the L3-4 and L4-5 levels, with diffuse disc 
desiccation noted at all segments and mild loss of height.  The 
final conclusions drawn were that the MRI revealed degenerative 
stenosis, primarily affecting the lateral recess areas at L3-4 
and L4-5.

Report of VA examination in September 2006, indicates that the 
Veteran sought evaluation of his back in mid 2005, reporting a 
six-month history of low back pain.  An MRI revealed multilevel 
degenerative changes with multilevel central canal stenosis of 
varying degrees and of mild multilevel foraminal stenosis.  The 
examiner referenced an undated record from the Boise VA Medical 
Center indicating that the Veteran had a painful back, which he 
compensated for with his left knee.  That examination was 
"essentially normal and the assessment was recurrent low back 
pain with sporadic radiculopathy secondary to degenerative disc 
disease."  Degenerative disc disease at multiple levels, with 
degenerative joint disease of the facet joints at the L4-5 and 
L5-S1 levels, and multiple levels of neuroforaminal narrowing was 
seen on an April 2006 MRI.

The Veteran reported that he had low back soreness and periods of 
flare up.  He also had fleeting numbness and tingling on certain 
motions.  Pain was three to four out of ten and was "mostly 
present but not always present."  The Veteran endorsed a history 
of having fallen three times on stairs due to left leg pain.  
Examination of the lumbosacral spine showed unremarkable 
paravertebral musculature, normal gait, and nontender 
costovertebral and sacroiliac joints.  The final diagnostic 
summary was of degenerative disc disease and degenerative joint 
disease of the lumbar spine at multiple levels.

In an October 2007 letter to VA, the Veteran stated that x-rays 
showed the discs of his lower back to be "degenerate and 
smashed," and that he was "sure it stared in service, being a 
mechanic in the Navy for 6 years.  And reserves for five years."

In February 2010, a VA examiner reviewed the Veteran's claims 
file and found "no evidence of injury or trauma to the back 
either while he served actively in the period of 1977 to 1983 or 
later while serving in the reserves."  With regard to the two 
in-service reports of back muscle strains, the examiner pointed 
out that these are typically acute and self-limiting episodes 
that resolve without sequelae.  The examiner fully recounted the 
Veteran's history of low back complaints and concluded that, 
given the long gaps between complaints or treatment referable to 
the low back, it is not at least as likely as not that his 
"current back condition is directly related or a result of his 
military service."

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

In the present case, the Veteran's back pain is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Again, service treatment records reflect only 
two instances of acute muscle strain relating to the back during 
active duty.  Reservist records indicate mild, asymptomatic 
dorsal kyphosis and lumbar lordosis in September 1999.  In both 
1999 and 2002 the Veteran denied any history of back pain, 
although by 2003 he endorsed some recurrent back pain.

Throughout the record the Veteran has been inconsistent regarding 
the onset of symptomatology.  While in July 2005 the Veteran 
indicated a six month history of back pain, in April 2006 he 
indicated a 20 year history of back pain.  Because the Veteran 
was seeking only medical treatment in July 2005, it seems likely 
that he would report events carefully and accurately.  See Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  In 
contrast, his April 2006 endorsement of a 20 year history of 
symptoms was made just two weeks prior to applying for 
compensation benefits relating to the back.  The Board is of 
course cognizant of possible self interest which any veteran has 
in promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his or 
her own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an opinion.  
See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).

Given these inconsistencies, the Veteran's credibility is reduced 
and his statements are of limited probative value in establishing 
chronicity and continuity of symptomatology.  Of greater 
probative value is the 16 year gap between separation and the 
Veteran's 1999 diagnosis of mild dorsal kyphosis and lumbar 
lordosis, along with the conclusion reached by the VA examiner in 
2010, following a thorough review of the record, stating that the 
Veteran's back disability is not related to service.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for degenerative changes of the lumbar spine 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


